Exhibit 10.1

 

SCBT, N.A.

 

DEFERRED INCOME PLAN

 

AMENDED AND RESTATED

 

EFFECTIVE AS OF

 

December 1, 2010

 

(A Plan of Nonqualified Deferred Compensation)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

INTRODUCTION

 

1.1

Name

1

1.2

Purpose

1

1.3

Interpretation

1

 

 

 

ARTICLE II

 

DEFINITIONS

 

2.1

Generally

1

2.2

Account

2

2.3

Annual Forms

2

2.4

Balance

2

2.5

Board Committee

2

2.6

Board of Directors or Board

2

2.7

Cause

2

2.8

Change in Control

2

2.9

Claimant

2

2.10

Code or I.R.C

2

2.11

Committee

2

2.12

Compensation

2

2.13

Contributions

3

2.14

Deemed Earnings

3

2.15

Deemed Crediting Options

3

2.16

Deemed Crediting Option Election Form

3

2.17

Deferral Election Form

3

2.18

Delayed Distribution Date

3

2.19

Designated Beneficiary

3

2.20

Designated Beneficiary Form

3

2.21

Disability

4

2.22

Discretionary Contribution

4

2.23

Distribution Election Form

4

2.24

Effective Date

4

2.25

Eligible Employee

4

2.26

Employee

4

2.27

Employer

4

2.28

ERISA

4

2.29

In-Service Distributions

4

2.30

Leave of Absence

4

2.31

Matching Contribution

5

 

i

--------------------------------------------------------------------------------


 

2.32

Matching Contribution Account

5

2.33

Original Distribution Date

5

2.34

Participant

5

2.35

Participant Deferral

5

2.36

Participant Deferral Account

5

2.37

Performance-Based Compensation

5

2.38

Plan Year

5

2.39

Retirement

5

2.40

Separation from Service

6

2.41

Specified Employee

6

2.42

Subsequent Election

6

2.43

Unforeseeable Emergency

6

2.44

Valuation Date

6

 

 

 

ARTICLE III

 

ELIGIBILITY & PARTICIPATION

 

3.1

Eligibility Requirements

6

3.2

Participation

6

 

 

 

ARTICLE IV

 

ELECTIONS, DEFERRALS & MATCHING CONTRIBUTIONS

 

4.1

Participant Election to Defer Compensation.

7

4.2

New Participants

7

4.3

Irrevocable Elections

7

4.4

Matching Contributions

8

4.5

Discretionary Contributions

8

 

 

 

ARTICLE V

 

ACCOUNTS & ACCOUNT CREDITING

 

5.1

Establishment of a Participant’s Account.

8

5.2

Deemed Crediting Options

8

5.3

Allocation of Account Among Deemed Crediting Options.

9

5.4

Valuation and Risk of Decrease in Value

9

5.5

Limited Function of Committee

9

 

 

 

ARTICLE VI

 

VESTING

 

6.1

Vesting of Participant Deferrals

10

6.2

Vesting of Matching Contributions

10

6.3

Vesting of Discretionary Contributions

10

 

ii

--------------------------------------------------------------------------------


 

6.4

Forfeitures

11

 

 

 

ARTICLE VII

 

DISTRIBUTIONS

 

7.1

Distributions Generally

11

7.2

Automatic Distributions.

11

7.3

Elective Distributions

12

7.4

Timing and Method of Payment for Elective Distributions.

12

7.5

Distributions to a Specified Employee

14

7.6

Distributions Resulting from Unforeseeable Emergency

14

7.7

Distributions of Small Accounts

14

 

 

 

ARTICLE VIII

 

ADMINISTRATION & CLAIMS PROCEDURE

 

8.1

Duties of the Bank

15

8.2

The Committee

15

8.3

Committee’s Powers and Duties to Enforce Plan

15

8.4

Organization of the Committee

15

8.5

Limitation of Liability.

16

8.6

Committee Reliance on Records and Reports

16

8.7

Costs of the Plan

16

8.8

Claims Procedure.

17

8.9

Litigation

17

 

 

 

ARTICLE IX

 

AMENDMENT, TERMINATION & REORGANIZATION

 

9.1

Amendment

17

9.2

Amendment Required By Law

17

9.3

Termination

17

9.4

Consolidation/Merger

17

 

 

 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1

Applicable Law

18

10.2

Benefits Not Transferable or Assignable.

18

10.3

Not an Employment Contract

19

10.4

Notices.

19

10.5

Severability

19

10.6

Participant is General Creditor with No Rights to Assets.

20

10.7

No Trust Relationship Created

20

 

iii

--------------------------------------------------------------------------------


 

10.8

Limitations on Liability of the Employer

21

10.9

Agreement Between Employer and Participant Only

21

10.10

Independence of Benefits

21

10.11

Unclaimed Property

21

10.12

Required Tax Withholding and Reporting

21

 

iv

--------------------------------------------------------------------------------


 

PREAMBLE

 

WHEREAS, SCBT, N.A. (the “Bank”) adopted the Deferred Income Plan (the “Plan”),
effective January 1, 2004 and restated the Plan in 2005; and

 

WHEREAS, the Bank reserved the right pursuant to Section 9.2 of the Plan to
amend the Plan as required by law; and

 

WHEREAS, it is it is in the best interest of the Bank to amend and revise the
Plan to enhance the provisions for the plan participants;

 

NOW, THEREFORE, the Bank hereby further amends and restates the Plan, effective
as of December 1, 2010.

 

ARTICLE I

 

INTRODUCTION

 

1.1          Name.  The name of the Plan is the SCBT, N.A. Deferred Income Plan.

 

1.2          Purpose.  The purpose of the Plan is to offer Participants the
opportunity to voluntarily defer current Compensation for retirement income and
other significant future financial needs for themselves, their families and
other dependents, and to provide the Employer, if appropriate, a vehicle to
address limitations on its contributions under any tax-qualified defined
contribution plan.  The Plan is intended to be a nonqualified “top-hat” plan;
that is, an unfunded plan of deferred compensation maintained for a select group
of management or highly compensated employees pursuant to Sections 201(2),
301(a)(3), and 401(a)(l) of ERISA, and an unfunded plan of deferred compensation
under the Code.

 

1.3          Interpretation.  Throughout the Plan, certain words and phrases
have meanings, which are specifically defined for purposes of the Plan.  These
words and phrases can be identified in that the first letter of the word or
words in the phrase is capitalized.  The definitions of these words and phrases
are set forth in Article II and elsewhere in the Plan document.  Wherever
appropriate, pronouns of any gender shall be deemed synonymous, as shall
singular and plural pronouns.  Headings of Articles and Sections are for
convenience or reference only, and are not to be considered in the construction
or interpretation of the Plan.  The Plan shall be interpreted and administered
to give effect to its purpose in Section 1.2 and to qualify as a nonqualified,
unfunded plan of deferred compensation.  The Plan is intended to comply in form
and operation with the requirements of Section 409A of the Code and shall be
construed and administered accordingly at all times.

 

ARTICLE II

 

DEFINITIONS

 

2.1          Generally.  Certain words and phrases are defined when first used
in later paragraphs of the Plan.   Unless the context clearly indicates
otherwise, the following words and phrases when used in the Plan shall have the
following respective meanings:

 

--------------------------------------------------------------------------------


 

2.2          Account.  “Account” shall mean the interest of a Participant in the
Plan as represented by the bookkeeping entries kept by the Employer for each
Participant.  Each Participant’s interest may be divided into one or more
separate accounts or sub-accounts, including the Participant Deferral Account
and the Matching Contribution Account, which reflect not only the Contributions
into the Plan, but also gains and losses, and income and expenses allocated
thereto, as well as distributions or any other withdrawals.  The value of these
accounts or sub-accounts shall be determined as of the Valuation Date.  The
existence of an account or bookkeeping entries for a Participant (or his
Designated Beneficiary) does not create, suggest or imply that a Participant,
Designated Beneficiary, or other person claiming through them under the Plan,
has a beneficial interest in any asset of the Employer.

 

2.3          Annual Forms.  “Annual Forms” shall mean the Deferral Election
Form and Distribution Election Form.

 

2.4          Balance.  “Balance” shall mean the total of Contributions and
Deemed Earnings credited to a Participant’s Account under Article V, as adjusted
for distributions or other withdrawals in accordance with the terms of the Plan
and the standard bookkeeping rules established by the Employer.

 

2.5          Board Committee.  “Board Committee” shall mean the compensation
committee of the Employer’s Board of Directors, or such other Committee of the
Board as may be delegated with the duty of determining Participant eligibility
under the Plan.

 

2.6          Board of Directors or Board.  “Board of Directors” or “Board” shall
mean the Board of Directors of the Bank.

 

2.7          Cause.  “Cause” means termination of employment for gross
misconduct or gross negligence such as acts or omissions constituting
dishonesty, intentional breach of fiduciary obligation or intentional
wrongdoing, in each case resulting in substantial harm to the business or
property, or conviction of a criminal violation involving fraud or dishonesty.

 

2.8          Change in Control.  “Change in Control” shall mean a change in the
ownership or effective control of the Employer, or in the ownership of a
substantial portion of the assets of the Employer, as provided in the Treasury
Regulations issued pursuant to Section 409A of the I.R.C.

 

2.9          Claimant.  “Claimant” shall mean a Participant, Designated
Beneficiary or any person who believes that he is being denied a benefit to
which he is entitled under the Plan.

 

2.10        Code or I.R.C.  “Code” or “I.R.C.” shall mean the Internal Revenue
Code of 1986 as amended, and the Treasury Regulations thereto, as amended from
time to time.

 

2.11        Committee.  “Committee” shall mean the person or persons described
in Article VIII who are charged with the day-to-day administration and operation
of the Plan.

 

2.12        Compensation.  “Compensation” shall mean the base or regular cash
salary payable to an Employee by the Employer, as well as incentives or bonuses
payable to an Employee by the Employer, commissions payable to an Employee by
the Employer, including

 

2

--------------------------------------------------------------------------------


 

any such amounts which are not includible in the Participant’s gross income
under Sections 125, 401(k), 402(h) or 403(b) of the I.R.C.

 

2.13        Contributions.  “Contributions” shall mean the total of Participant
Deferrals and Matching Contributions pursuant to Article IV.

 

2.14        Deemed Earnings.  “Deemed Earnings” shall mean the gains and losses
(realized and unrealized), and income and expenses credited or debited to
Contributions based upon the Deemed Crediting Options in a Participant’s Account
as of any Valuation Date.

 

2.15        Deemed Crediting Options.  “Deemed Crediting Options” shall mean the
options made available to Plan Participants by the Employer for the purposes of
determining the proper crediting of gains and losses, and income and expenses to
each Participant’s Account, subject to procedures and requirements established
by the Committee.  A Participant may reallocate his Account among such Deemed
Crediting Options periodically at such frequency and upon such terms as the
Committee may determine from time to time.

 

2.16        Deemed Crediting Option Election Form.  “Deemed Crediting Option
Election Form” shall mean the written agreement of a Participant in which the
Deemed Crediting Option(s) is elected.  The Deemed Crediting Option Election
Form shall be in such form or forms as may be prescribed by the Committee, and
shall be filed with the Employer according to procedures and at such times as
established by the Committee.

 

2.17        Deferral Election Form.  “Deferral Election Form” shall mean the
written agreement of a Participant.  The Deferral Election Form shall be in such
form or forms as may be prescribed by the Committee, filed annually with the
Employer, according to procedures and at such times as established by the
Committee.  Among other information the Committee may require of the Participant
for proper administration of the Plan, such agreement shall establish the
Participant’s election to defer Compensation for a Plan Year under the Plan and
the amount of the deferral into the Plan for the Plan Year.

 

2.18        Delayed Distribution Date.  “Delayed Distribution Date” shall mean
six months and one day following the distribution date otherwise specified under
the Plan and set out in the Distribution Election Form, which is the Original
Distribution Date.

 

2.19        Designated Beneficiary.  “Designated Beneficiary” or “Beneficiary”
shall mean the person, persons or trust specifically named to be a direct or
contingent recipient of all or a portion of a Participant’s benefits under the
Plan in the event of the Participant’s death prior to the distribution of his
full Account Balance.  Such designation of a recipient or recipients may be made
and amended, at the Participant’s discretion, on the Designated Beneficiary
Form and according to procedures established by the Committee.  No beneficiary
designation or change of Beneficiary shall become effective until received and
acknowledged by the Employer.  In the event a Participant does not have a
beneficiary properly designated, or if the Employer cannot after reasonable
effort locate the Designated Beneficiary, the beneficiary under the Plan shall
be the Participant’s estate.

 

2.20        Designated Beneficiary Form.  “Designated Beneficiary Form” shall
mean the written agreement of a Participant in which the Participant elects the
Designated Beneficiary.

 

3

--------------------------------------------------------------------------------


 

The Designated Beneficiary Form shall be in such form or forms as may be
prescribed by the Committee, and filed with the Employer, according to
procedures and at such times as established by the Committee.

 

2.21        Disability.  “Disability” shall mean that a Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s Employer, or as
otherwise defined by the Treasury Regulations issued pursuant to Section 409A of
the I.R.C.

 

2.22        Discretionary Contribution.  “Discretionary Contribution” shall mean
an amount credited to a Participant’s Account in accordance with Section 4.5.

 

2.23        Distribution Election Form.  “Distribution Election Form” shall mean
the written agreement of a Participant in which the Participant elects the
manner in which distributions will be made from the Account.  The Distribution
Election Form shall be in such form or forms as may be prescribed by the
Committee, filed annually with the Employer, according to procedures and at such
times as established by the Committee.

 

2.24        Effective Date.  “Effective Date” of this amended and restated Plan
shall mean December 1, 2010.

 

2.25        Eligible Employee.  “Eligible Employee” shall mean a person who is: 
(1) an Employee of the Employer; (2) subject to United States income tax laws;
(3) a member of a select group of management or a highly compensated employee of
the Employer; and who is specified by the Committee.

 

2.26        Employee.  “Employee” shall mean a full time common law employee of
the Employer.

 

2.27        Employer.  “Employer” shall mean SCBT, N.A. and any corporate
successors and assigns, and its divisions, subsidiaries, and other entities that
would be treated as part of the controlled group of organizations or under
common control as those terms are defined for purposes of IRC Sec. 414(b&c),
unless otherwise provided herein.

 

2.28        ERISA.  “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time.

 

2.29        In-Service Distributions.  “In-Service Distributions” shall mean a
distribution to a Participant prior to Separation from Service.

 

2.30        Leave of Absence.  “Leave of Absence” shall mean a period of time
during which time a Participant shall not be an active Employee of the Employer,
but the employment relationship is treated as continuing intact while the
individual is on military leave, sick leave, or

 

4

--------------------------------------------------------------------------------


 

other bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the individual retains a right to re-employment
with the service recipient under an applicable statute or by contract.  If the
period of leave exceeds six months and the individual does not retain a right to
re-employment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six month period.  A leave of absence constitutes a bona fide leave of absence
only if there is a reasonable expectation that the Employee will return to
perform services for the Employer.

 

2.31        Matching Contribution.  “Matching Contribution” shall mean an amount
credited to a Participant’s Account in accordance with Section 4.4.

 

2.32        Matching Contribution Account.  “Matching Contribution Account”
shall mean that portion of a Participant’s Account established to record
Matching Contributions on behalf of a Participant.

 

2.33        Original Distribution Date.  “Original Distribution Date” shall mean
the date of distribution as provided for under the Plan and as set out in a
Distribution Election Form.

 

2.34        Participant.  “Participant” shall mean an Eligible Employee who
participates in the Plan under Article III; a former Eligible Employee who has
participated in the Plan and continues to be entitled to a benefit (in the form
of an undistributed Account Balance) under the Plan, and any former Eligible
Employee who has participated in the Plan under Article III and has not yet
exceeded any Leave of Absence.

 

2.35        Participant Deferral.  “Participant Deferral” shall mean voluntary
Participant deferral amounts, which could have been received currently but for
the election to defer and are credited to an Account for later distribution,
subject to the terms of the Plan.

 

2.36        Participant Deferral Account.  “Participant Deferral Account” shall
mean that portion of a Participant’s Account established to record Participant
Deferrals on behalf of a Participant.

 

2.37        Performance-Based Compensation.  “Performance-based compensation”
shall mean compensation that is (i) variable and contingent on the satisfaction
of pre-established organizational or individual performance criteria; (ii) not
readily ascertainable at the time; and (iii) based on services performed over a
period of at least twelve months, or as otherwise defined by Treasury
Regulations issued pursuant to Section 409A of the I.R.C.

 

2.38        Plan Year.  “Plan Year” shall mean the twelve (12) consecutive month
period constituting a calendar year, beginning on January 1 and ending on
December 31.  However, in any partial year of the Plan that does not begin on
January 1, “Plan Year” shall also mean the remaining partial year ending on
December 31.  If the Plan is terminated, such Plan Year shall begin on January 1
and end on the date of termination.

 

2.39        Retirement.  “Retirement” shall mean a Participant’s actual
Separation from Service from the Employer having attained age sixty-five (65).

 

5

--------------------------------------------------------------------------------


 

2.40        Separation from Service.  “Separation from Service” shall mean a
Participant’s separation from service as an Employee, other than for death or
Disability. A transfer of employment within and among the Employer and any
member of a controlled group, as provided in Section 409A (d)(6) of the I.R.C.,
shall not be deemed a Separation from Service.

 

2.41        Specified Employee.  “Specified Employee” shall mean any Participant
who is a key employee (as defined in Section 416(i) of the I.R.C., without
regard to section 416(i)(5) of the I.R.C.).  The identification date for
determining a “Specified Employee” shall be December 31 annually.

 

2.42        Subsequent Election.  Subsequent Election is an election as defined
in Section 7.4(e).

 

2.43        Unforeseeable Emergency.  “Unforeseeable Emergency” shall mean a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent (as
defined in Section 152 of the I.R.C., without regard to Sections 152(b)(1),
(b)(2) and (d)(1)(B) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. 
Unforeseeable Emergency is limited to those types of situations contemplated by
the Treasury Regulations issued pursuant to Section 409A of the I.R.C.

 

2.44        Valuation Date.  “Valuation Date” shall mean such date or dates, but
not less than once per year as of the last day of the Plan Year, as established
and amended from time to time by guidelines and procedures of the Committee in
its sole and exclusive discretion.

 

ARTICLE III

 

ELIGIBILITY & PARTICIPATION

 

3.1          Eligibility Requirements.  Only an Eligible Employee may become a
Participant in the Plan and be eligible to make Participant Deferrals and to
receive Matching Contributions, if any, and Employer Contributions, if any.  The
Committee shall notify an Eligible Employee of his eligibility for a Plan Year
in such form as it may determine most appropriate.  Unless so notified each year
for the succeeding year, a Participant shall not remain eligible.

 

3.2          Participation.  An Eligible Employee shall become a Participant
commencing as of the beginning of the next Plan Year upon meeting the following
criteria:

 

1)            Becoming an Eligible Employee and receiving notice of such status
as provided in Sec. 3.1.

 

2)            Completing the Annual Forms and timely filing such forms with, and
subsequent acceptance by, the Employer,, according to the terms and conditions
established by the Committee.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ELECTIONS, DEFERRALS & MATCHING CONTRIBUTIONS

 

4.1          Participant Election to Defer Compensation.

 

(a)           If a Participant has not recently become eligible to Participate
in the Plan, prior to December 31 or an earlier date set by the Committee, a
Participant may elect to defer Compensation for services to be performed in the
next following Plan Year by the execution and timely filing, and Employer’s
acceptance of, the Annual Forms, according to such procedures as the Committee
may prescribe from time to time.  If a Participant has recently become eligible
to participate in the Plan, Section 4.2 addresses the time for filing and
effective time of the Annual Forms.  Each such Annual Form shall be effective
for the Plan Year to which the form pertains.  To cover a situation in which the
Participant dies while he is a Participant in the Plan, a Participant should
file a Designated Beneficiary Form as soon as possible.

 

(b)           Each Participant may elect annually to have his Compensation for
the upcoming Plan Year reduced by a whole percentage that is not less than five
percent (5%), and up to eighty percent (80%), or by a specific dollar amount (in
all cases, subject to a minimum value established by the Committee) by timely
filing, and the acceptance by the Employer of, his Annual Forms detailing such
deferral.  The amount of this Participant Deferral shall be deferred into the
Plan and credited to the Participant’s Account as provided in Article V.

 

(c)           An election to defer Performance-Based Compensation may be made at
such time and in such manner as the Committee may specify, but in any event the
Annual Forms must be filed on or before the date that is six months before the
end of the applicable performance period and in accordance with the applicable
provisions of Section 409A of the I.RC.

 

(d)           Under the Annual Forms, a Participant shall indicate the amount of
such Participant Deferral and designate and allocate such Participant Deferral
in or among the elective distribution Account option(s).

 

(e)           Pursuant to transition rules provided by Treasury regulations
issued pursuant to Section 409A of the I.R.C., prior to December 31, 2008, or
such earlier date as the Committee may determine, a Participant may elect to
change a prior election as to time or form of payment by filing “transition”
Distribution Election Forms with the Committee.

 

4.2          New Participants.  The initial Annual Forms of a new Participant
shall be filed with the Employer on a date established by the Committee, but in
any event not later than 30 days following the date the Participant becomes
eligible to participate in the Plan and such elections within the Annual Forms
only apply and are effective with respect to services to be performed subsequent
to the elections.  Such first Annual Forms shall be applicable to a
Participant’s Compensation beginning with the first payroll in the month after
such Form is filed and accepted by the Employer.

 

4.3          Irrevocable Elections.  An election in a Deferral Election Form,
once made by a Participant, shall be irrevocable.  The Committee, however, shall
cancel Participant Deferrals

 

7

--------------------------------------------------------------------------------


 

upon granting a Participant’s request for a distribution based upon an
Unforeseeable Emergency, or as required by Treasury Regulation
Section 1.401(k)-1(d)(3).

 

4.4          Matching Contributions.  The Employer may, but shall not be
required to, provide a deemed match, in such amounts as it may determine from
time to time, for Participant Deferrals.  Such Matching Contributions, if any,
shall be credited to the Matching Contribution Account of the Participant’s
Account and shall be subject to the vesting requirements set forth in
Section 6.2.

 

4.5          Discretionary Contributions.  The Employer may, but shall not be
required to, provide an employer discretionary contribution, in such amounts as
it may determine from time to time, for any Participant or all Participants. 
The amount of the contribution is completely discretionary and the Employer may
treat different Participants differently, i.e. the Employer is not under any
duty to provide the same amount of contribution, if any, to any Participant.
Such Discretionary Contributions, if any, shall be credited to the Discretionary
Contribution Account of the Participant’s Account and shall be subject to the
vesting requirements set forth in Section 6.3.

 

ARTICLE V

 

ACCOUNTS & ACCOUNT CREDITING

 

5.1          Establishment of a Participant’s Account.

 

(a)           Bookkeeping Account.  The Committee shall cause a deemed
bookkeeping Account and appropriate sub-accounts, based upon the elective
distribution option(s) to be established and maintained in the name of each
Participant, according to his Annual Forms for the Plan Year.  This Account
shall reflect the amount of Participant Deferrals, Matching Contributions (if
any), Discretionary Contributions (if any), and Deemed Earnings credited on
behalf of each Participant under the Plan.

 

(b)           Bookkeeping Activity.  Participant Deferrals shall be credited to
a Participant’s Account on the date the Committee designates. Matching
Contributions and Discretionary Contributions shall be credited to a
Participant’s Account on the date the Committee designates. Deemed Earnings
shall be credited or debited to each Participant’s Account, as well as any
distributions, and other withdrawals under the Plan, as of the Valuation Date.

 

5.2          Deemed Crediting Options.  The Committee shall designate Deemed
Crediting Options, among which a Participant may allocate amounts credited to
his Account, which are subject to Participant direction under the Plan.  The
Committee reserves the right, in its sole and exclusive discretion, to
substitute, eliminate and otherwise change the designated Deemed Crediting
Options, as well as the right to establish rules and procedures for the
selection and offering of these Deemed Crediting Options.

 

8

--------------------------------------------------------------------------------


 

5.3          Allocation of Account Among Deemed Crediting Options.

 

(a)           Each Participant shall elect the manner in which his Account is
divided among the Deemed Crediting Options by giving allocation instructions in
a Deemed Crediting Option Election Form supplied by and filed with the
Committee; or by such other procedure, including electronic communications, as
the Committee may prescribe.  A Participant’s election shall specify the
percentage of his Account (in 1% increments) to be deemed to be invested in any
Deemed Crediting Option.  Such election shall remain in effect until a revised
Deemed Crediting Option Election Form is filed with the Committee, then when the
new election is filed the original Deemed Crediting Option Election Form is
revoked and the revised Deemed Crediting Option Election Form is effective.

 

(b)           Amounts credited to a Participant’s Account shall be deemed to be
invested in accordance with the most recent effective Deemed Crediting Option
Election Form.  As of the effective date of any new Deemed Crediting Option
Election Form, all or a portion of the Participant’s Account shall be
reallocated among the designated Deemed Crediting Options and according to the
percentages specified in the new instructions, until and unless subsequent
instructions shall be filed and become effective.  If the Committee receives a
Deemed Crediting Option Election Form, which is unclear, incomplete or improper,
the Deemed Crediting Option Election Form then in effect shall remain in effect
until the subsequent instruction is clarified, completed or otherwise made
acceptable to the Committee.  If a Participant fails to elect a Deemed Crediting
Option or Options, the Participant’s Account shall be automatically allocated
into the lowest risk Deemed Crediting Option, as determined by the Committee, in
its sole discretion.

 

5.4          Valuation and Risk of Decrease in Value.  The Participant’s Account
will be valued on the Valuation Date at fair market value.  On such date, Deemed
Earnings will be allocated to each Participant’s Account.  Each Participant and
Designated Beneficiary assumes the risk in connection with any decrease in the
fair market value of his Account.

 

5.5          Limited Function of Committee.  By deferring compensation pursuant
to the Plan, each Participant hereby agrees that the Employer and Committee are
in no way responsible for or guarantor of the investment results of the
Participant’s Account.  The Committee shall have no duty to review, or to advise
the Participant on the investment of the Participant’s Account; and in fact,
shall not review or advise the Participant thereon.  Furthermore, except when a
Participant fails to designate a Deemed Crediting Option, the Committee shall
have no power to direct the investment of the Participant’s Account other than
promptly to carry out the Participant’s deemed investment instructions when
properly completed and transmitted to the Committee and accepted according to
its rules and procedures.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI

 

VESTING

 

6.1          Vesting of Participant Deferrals.  A Participant shall be fully
vested at all times in Participant Deferrals, as well as Deemed Earnings upon
Participant Deferrals, credited to his Participant Deferral Account.

 

6.2          Vesting of Matching Contributions.  A Participant shall vest in
Matching Contributions, as well as Deemed Earnings upon Matching Contributions,
credited to his Matching Contribution Account in accordance with the schedule
established by the Board Committee with respect to the Matching Contribution
Account.  The Board Committee may establish, in its sole discretion, any vesting
formula or schedule for any Matching Contribution that the Board Committee
credits to the Participant’s Account and any such vesting formula or schedule
may be different and separate for each Matching Contribution credited to the
Participant.  The Board Committee is under no duty or obligation to establish or
specify the same vesting formula or schedule for all Participants, or to
establish or specify the same vesting formula or schedule from year to year with
respect to any Matching Contribution made in any Plan Year for any Participant. 
A vesting formula or schedule that has been specified by the Board Committee
with respect to an identified Matching Contribution made in a specific Plan Year
of a Participant can not be changed.

 

Notwithstanding the above, but subject to Sec. 6.4(c & d), a Participant shall
become fully vested in his Matching Contribution Account upon death, Disability,
Retirement or a Change in Control.  Upon Separation from Service not due to
Retirement, a Participant shall be entitled to the vested portion of his
Matching Contribution Account, and any non-vested portion shall be forfeited.

 

6.3          Vesting of Discretionary Contributions.  A Participant shall vest
in a Discretionary Contribution, as well as Deemed Earnings upon such
Discretionary Contribution, credited to his Discretionary Contribution Account
in accordance with the schedule established by the Board Committee with respect
to the Discretionary Contribution Account.  The Board Committee may establish,
in its sole discretion, any vesting formula or schedule for any Discretionary
Contribution that the Employer credits to the Participant’s Account and any such
vesting formula or schedule may be different and separate for each Discretionary
Contribution credited to the Participant.  The Board Committee is under no duty
or obligation to establish or specify the same vesting formula or schedule for
all Participants, or to establish or specify the same vesting formula or
schedule from year to year with respect to any Discretionary Contribution made
in any Plan Year for any Participant.  A vesting formula or schedule that has
been specified by the Board Committee with respect to an identified
Discretionary Contribution made in a specific Plan Year of a Participant can not
be changed.

 

Notwithstanding the above, but subject to Sec. 6.4(c & d), a Participant shall
become fully vested in his Discretionary Contribution Account upon death,
Disability, Retirement or a Change in Control.  Upon Separation from Service not
due to Retirement, a Participant shall be entitled to the vested portion of his
Discretionary Contribution Account, and any non-vested portion shall be
forfeited.

 

10

--------------------------------------------------------------------------------


 

6.4.         Forfeitures.

 

(a)           The vested amount of the Eligible Employee’s Book Account shall be
determined at the Participant’s termination of employment; however, subject to
the forfeiture provisions of this Section 6.4.

 

(b)           A Participant, his or her beneficiaries, successors and heirs,
shall forfeit the portion of the Participant’s Account which is not Vested upon
voluntary termination of the Participant’s Employment.

 

(c)           The Employer reserves the right to “clawback” any distributions of
Matching Contributions and/or Discretionary Contributions that were made to the
Participant’s Account based on materially incorrect earnings that have been
subsequently adjusted or corrected based on facts that became known or revealed
in a subsequent period and to take any actions that it might legally take with
respect to any Account value yet to be distributed.

 

ARTICLE VII

 

DISTRIBUTIONS

 

7.1          Distributions Generally.  A Participant’s Account shall be
distributed only in accordance with the provisions of this Article VII.  All
distributions from Accounts under the Plan shall be made in cash in United
States currency.

 

7.2          Automatic Distributions.

 

(a)           Participant’s Death.  If the Participant dies while employed by
the Employer, his Account shall be distributed in a lump sum to his Designated
Beneficiary thirty (30) days thereafter.  Such Account will be valued as of a
Valuation Date on or around the distribution date, as determined by the
Committee.

 

(b)           Participant’s Disability.  If a Participant becomes disabled while
employed by the Employer, his Account shall be distributed in a lump sum to him
thirty (30) days thereafter.  Such Account will be valued as of a Valuation Date
on or around the distribution date, as determined by the Committee.

 

(c)           Separation from Service.  Except as provided in Section 7.5, if a
Participant incurs a Separation from Service prior to Retirement, his vested
Account shall be distributed in a lump sum to him thirty (30) days thereafter.
Such Account will be valued as of a Valuation Date on or around the distribution
date, as determined by the Committee.

 

(d)           Change in Control Distribution.  Subject to Plan Section 7.4(f),
upon the occurrence of a Change in Control event, a Participant’s entire
Account, shall be paid to him in a lump sum thirty (30) days thereafter.  Such
Account will be valued as of a Valuation Date on or around the distribution
date, as determined by the Committee.

 

11

--------------------------------------------------------------------------------


 

7.3          Elective Distributions.  A Participant shall become entitled to
receive a distribution from his Account at such time or times and by such method
of payment as elected and specified in the Participant’s applicable annual
Distribution Election Form, and/or as may be mandated by the provisions of this
Article VII, based upon the following distribution options:

 

(a)           Retirement Distribution.  Upon a Participant’s Retirement from the
Employer, his Account shall be distributed according to the method of payment
elected in each of his Distribution Election Forms.  If the Participant dies
while receiving Retirement installment payments, his Designated Beneficiary
shall continue to receive the remaining installments.  If subsequently the
Designated Beneficiary dies, any remaining installments will be paid to the
Designated Beneficiary’s estate.

 

(b)           In-Service Distributions.  If a Participant elects in his annual
Distribution Election Form, he can receive a distribution from his Account, on a
date certain not earlier than three (3) years after the end of the deferral Plan
Year, of all of his annual deferral amount for such Plan Year, including amounts
credited or debited with respect to such amount based on the performance of the
Participant’s elected Deemed Crediting Options and other items affecting the
Account.  The election is made on an annual basis, applies only to the
Participant’s current Plan Year Contributions and is irrevocable, except as
provided in Paragraph (e) of Section 7.4.

 

(c)           Sub Accounts.  Due to the possibility of different elections on
the Annual Forms for each Plan Year, if the elections for a Participant change
from year to year, such change in the elections will necessitate the Employer
maintaining separate sub-accounts which will total the Participant’s Account on
any given date.

 

7.4          Timing and Method of Payment for Elective Distributions.

 

(a)           Retirement Distribution.  Except as set forth in Section 7.5, at
the election of a Participant in the applicable annual Distribution Election
Form, a Participant may receive a Retirement distribution in a lump sum or in
payments of up to ten (10) annual installments (10 years) with the first
installment to begin ten (10) days after the first business day on or after
January 1 in the calendar year following the Participant’s date of Retirement
and to be paid thereafter ten (10) days after the first business day on or after
January 1 of each calendar year until the Account has been fully distributed. 
If a Participant elects a lump sum distribution, his Account will be distributed
30 days after his Retirement.  Such Account will be valued as of a Valuation
Date on or around the distribution date, as determined by the Committee.

 

(b)           In-Service Distributions.  At the election of a Participant in the
applicable Distribution Election Form, an In-Service Distribution may be
selected for payment as soon as three (3) years after the end of the deferral
Plan Year. Distribution will be in a lump-sum, occurring thirty (30) days
following the distribution date elected on the Distribution Election Form.  Such
Account will be valued as of a Valuation Date on or around the distribution
date, as determined by the Committee.

 

(c)           Installment Payments.  In any distribution in which a Participant
has elected or will receive distribution in periodic installments, the amount of
each periodic installment shall be determined by applying a formula to the
Account in which the numerator is

 

12

--------------------------------------------------------------------------------


 

the number one and the denominator is the number of remaining installments to be
paid.  For example, if a Participant elects ten (10) annual installments for a
Retirement distribution, the first payment will be 1/l0 of the Account, the
second will be 1/9, the third will be 1/8, the fourth will be 1/7 and so on
until the Account is entirely distributed.  For purposes of the election
described in Paragraph (e) of this Section, installment payments shall be
treated as a series of separate payments, as described in Treasury regulations
issued pursuant to Section 409A of the I.R.C.  The amount of each installment
payment shall be calculated as of a Valuation Date on or around the distribution
date, as determined by the Committee.

 

(d)           Failure to Designate a Method of Payment.  In any situation in
which the Committee is unable to determine the method of payment because of
incomplete, unclear, or uncertain instructions in a Participant’s Distribution
Election Form, the Participant will be deemed to have elected a lump sum
distribution at Retirement.

 

(e)           Subsequent Elections.  A Participant who has made an In-Service
Distribution or a Retirement distribution election may make one or more
subsequent elections for a given Plan Year to postpone the distribution date or
to change the form of payment to another form permitted by the Plan.  Such
Subsequent Election shall be made in writing in such form as is acceptable to
the Committee and must (i) provide for an effective date at least twelve months
following the Subsequent Election, (ii) postpone the commencement of payment for
a period of not less than five years from the previous distribution date, and
(iii) if the Subsequent Election relates to a payment described in Treasury
Regulation Section 1.409A-3(a)(4) (payment at a specified time or pursuant to a
fixed schedule), be made not less than twelve months before the date the payment
is scheduled to be paid.

 

(f)            Special One Time Change in Control Election.  Any Participant who
is a Participant prior to December 31, 2010 may make a special one time election
no later than December 31, 2010 to postpone the commencement date for a
distribution that would otherwise be made pursuant to Plan Sec. 7.2(d) as a
consequence of a Change in Control.  This special one time election will apply
to the Participant’s total Account; however, the Participant’s Account
determined as of December 31, 2010 will be separately accounted for from the
portion that credited after December 31, 2010; but, both portions shall be
adjusted as provided in Article V.  With respect to the Participant’s Account
Balance as of December 31, 2010 this special election is a subsequent election
subject to the rules of Section 7.4(e).  Consequently, the election will only be
effective with respect to the Participant’s Account Balance as of December 31, 
2010  if the Change in Control occurs on or after January 1, 2012, and must
provide that distribution attributable to the pre-2011 portion of the Account
will not commence prior to the later of: (1) five (5) years and thirty (30) days
after the Change in Control and (2) the occurrence of any of the events listed
at Sections 7.2(a, b & c) and 7.3(a & b).  With respect to the pre-2011 portion
of the Account, distribution to the Participant who makes this
Section 7.4(f) election will be made in the form specified in Sections 7.2(a,
b & c) and 7.3(a & b) which is dependent on the reason for the distribution. 
Any amounts credited to the Participant’s Account after December 31, 2010 will
be separately accounted for and will not be subject to the “subsequent election”
rule of 7.4(e) and hence, any distribution upon the occurrence of any of the
events listed at Sections 7.2(a, b & c) and 7.3(a & b) may be paid as specified
in those sections and commencement need not be delayed until five (5) year and
30 day subsequent to the Change in Control.

 

13

--------------------------------------------------------------------------------


 

Any Eligible Employee who becomes a Participant after December 31, 2010 may make
a one time irrevocable election to waive the right to receive a distribution
pursuant to Section 7.2(d) and any such election must be made when that Eligible
Employee makes his/her initial deferral election pursuant to Section 4.2.  The
Participant’s Account credited after December 31, 2010 will be separately
accounted for and adjusted as provided in Article V.  Distribution of the
Participant’s Account will commence when and be made in the form specified in
Sections 7.2(a, b & c) and 7.3(a & b).

 

If a Participant ceases to be eligible, but does not separate from service, and
then subsequently again become eligible, an election made under this Plan Sec.
7.4(f) shall continue to apply to any subsequent credits and adjustments to
his/her Account.  If an Employee who was a Participant ceases to be eligible due
to a separation from service, receives a distribution of his/her Account, is
subsequently rehired, and again becomes eligible, the Eligible Employee may
again make an election pursuant to this Plan Sec. 7.4(f) with respect to his new
Account.

 

7.5          Distributions to a Specified Employee.  Notwithstanding any other
provision in the Plan to the contrary, a distribution to a Specified Employee
upon Separation from Service, including Retirement, (and any other event
required by Treasury Regulations issued pursuant to Section 409A of the I.R.C.)
shall commence on the Delayed Distribution Date, which shall be six months and
one day following the Original Distribution Date. If the form of payment is
installments, then such installments for a period of six months beginning on the
Delayed Distribution Date shall be double what they otherwise would have been
(so that at the end of one year from the Original Distribution Date the
Participant will have received the same amount he would have received had he not
been a Specified Employee.)

 

7.6          Distributions Resulting from Unforeseeable Emergency.  A
Participant may request that all or a portion of his Account be distributed at
any time prior to Separation from Service from the Employer by submitting a
written request to the Committee; provided that the Participant has incurred an
Unforeseeable Emergency, and the distribution is necessary to alleviate such
Unforeseeable Emergency.

 

Such distribution shall be limited to an amount that does not exceed the amount
necessary to satisfy such emergency after taking into account the extent to
which such hardship is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).  Such distribution shall be made ten (10) days after the Employer
determines that an Unforeseeable Emergency has occurred.  The Balance not
distributed from the Participant’s Account shall remain in the Plan.

 

7.7          Distributions of Small Accounts.  If at any time the value of the
Participant’s Account is: (a) not greater than $15,000 (or such other greater or
lesser amount as may be specified as “de minimis” under Treasury Regulations
issued pursuant to Section 409A of the I.R.C.), (b) the payment accompanies the
termination in the entirety of the Participant’s Account with the Employer and
all similar arrangements the Participant has with the Employer that would
constitute a single nonqualified deferred compensation plan under Section 409A
of the I.R.C., (c) the payment is made 30 days after the Participant’s
Separation from Service; and (d) the Participant is provided no election with
respect to receipt of the lump sum payment, the

 

14

--------------------------------------------------------------------------------


 

Committee, in its sole and exclusive discretion, may make a distribution in a
lump sum of the value of the entire Account.  If the value of a Participant’s
Account is zero upon the Valuation Date of any distribution, the Participant
shall be deemed to have received a distribution of such Account and his
participation in the Plan terminates.

 

ARTICLE VIII

 

ADMINISTRATION & CLAIMS PROCEDURE

 

8.1          Duties of the Bank.  The Bank shall have overall responsibility for
the establishment, amendment, termination, administration, and operation of the
Plan.  The Bank shall discharge this responsibility by the appointment and
removal (with or without cause) of the members of a Committee, the composition
of which is described in Section 8.2 below,  to which is delegated overall
responsibility for administering, managing and operating the Plan.

 

8.2          The Committee.  The Committee shall consist of one or more members
who shall be appointed by, and may be removed by, the Bank, and one of whom (who
must be an officer of the Bank) shall be designated by the Bank as Chairman of
the Committee. In the absence of such appointment, the Bank shall serve as the
Committee.  The Committee shall consist of officers or other Employees of the
Bank, or any other persons who shall serve at the request of the Bank.  Any
member of the Committee may resign by delivering a written resignation to the
Bank and to the Committee, and this resignation shall become effective upon the
date specified therein.  The members of the Committee shall serve at the will of
the Bank, and the Bank may from time to time remove any Committee member with or
without cause and appoint their successors.  In the event of a vacancy in
membership, the remaining members shall constitute the Committee with full order
to act.

 

8.3          Committee’s Powers and Duties to Enforce Plan.  The Committee shall
be the “Administrator” and “Named Fiduciary” only to the extent required by
ERISA for top-hat plans and shall have the complete control and authority to
enforce the Plan on behalf of any and all persons having or claiming any
interest in the Plan in accordance with its terms.  The Committee, in its sole
and absolute discretion, shall interpret the Plan; shall establish rules and
procedures for administration of the Plan, including procedures for providing
notice of eligibility for the Plan, the deferral and distribution elections,
making available deemed investment elections with respect to the Participant’s
Account, and the accounting rules for determining the value of a Participant’s
Account, and shall determine all questions arising in the administration and
application of the Plan.  Any such interpretation by the Committee shall be
final, conclusive and binding on all persons.

 

8.4          Organization of the Committee.  The Committee shall act by a
majority of its members at the time in office. Committee action may be taken
either by a vote at a meeting or by written consent without a meeting.  The
Committee may authorize any one or more of its members to execute any document
or documents on behalf of the Committee.  The Committee shall notify the
Employer, in writing, of such authorization and the name or names of its member
or members so designated in such cases.  The Employer thereafter shall accept
and rely on any documents executed by said member of the Committee or members as
representing action by the Committee until the Committee shall file with the
Employer a written revocation of such

 

15

--------------------------------------------------------------------------------


 

designation.  The Committee may adopt such bylaws and regulations, as it deems
desirable for the proper conduct of the Plan and change or amend these by-laws
and regulations from time to time.  With the permission of the Bank, the
Committee may employ and appropriately compensate accountants, legal counsel,
benefit specialists, actuaries, plan administrators and record keepers and any
other persons as it deems necessary or desirable in connection with the
administration and maintenance of the Plan.  Such professionals and advisors
shall not be considered members of the Committee for any purpose.

 

8.5          Limitation of Liability.

 

(a)           No member of the Board of Directors, the Employer and no officer
or Employee of the Employer shall be liable to any Employee, Participant,
Designated Beneficiary or any other person for any action taken or act of
omission in connection with the administration or operation of the Plan unless
attributable to his own fraud or willful misconduct.  Moreover, each
Participant, Designated Beneficiary, and any other person claiming a right to
payment under the Plan shall only be entitled to look to the Employer for
payment, and shall not have any right, claim or demand against the Committee (or
any member thereof), any director, officer or Employee of the Employer.

 

(b)           To the fullest extent permitted by the law and subject to the
Employer’s Certificate of Incorporation and By-laws, the Employer shall
indemnify the Committee, each of its members, and the Employer’s officers and
directors (and any Employee involved in carrying out the functions of the
Employer under the Plan) for part or all of the expenses, costs, or liabilities
arising out of the performance of duties required by the terms of the Plan,
except for those expenses, costs, or liabilities arising out of an individual’s
fraud, willful misconduct or gross negligence.

 

8.6          Committee Reliance on Records and Reports.  The Committee shall be
entitled to rely upon certificates, reports, and opinions provided by an
accountant, tax or pension advisor, actuary or legal counsel employed by the
Employer or Committee.  The Committee shall keep a record of all its proceedings
and acts, and shall keep all such books of account, records, and other data as
may be necessary for the proper administration of the Plan.  The regularly kept
records of the Committee and the Employer shall be conclusive evidence of the
service of a Participant, Compensation, age, marital status, status as an
Employee, and all other matters contained therein and relevant to the Plan.  The
Committee, in any of its dealings with Participants hereunder, may conclusively
rely on any Annual Forms, written statement, representation, or documents made
or provided by such Participants.

 

8.7          Costs of the Plan.  All the costs and expenses for maintaining the
administration and operation of the Plan shall be borne by the Employer unless
the Employer shall give notice (that Plan Participants bear this expense, in
whole or in part) to: (a) Eligible Employees at the time they become
Participants by completion and filing of the Annual Forms; or (b) to existing
Participants during annual re-enrollment.  Such notice shall detail the
administrative expense to be assessed a Plan Participant, how that expense will
be assessed and allocated to the Participant Accounts, and any other important
information concerning the imposition of this administrative expense.  This
administration charge, if any, shall operate as a reduction to the Account of a

 

16

--------------------------------------------------------------------------------


 

Participant or his designated Beneficiary, and in the absence of specification
otherwise shall reduce the Account, and be charged annually during the month of
January.

 

8.8          Claims Procedure.  The procedure for making claims under this Plan
shall be set forth on Exhibit A.

 

8.9          Litigation.  It shall only be necessary to join the Employer as a
party in any action or judicial proceeding affecting the Plan.  No Participant
or Designated Beneficiary or any other person claiming under the Plan shall be
entitled to service of process or notice of such action or proceeding, except as
may be expressly required by law. Any final judgment in such action or
proceeding shall be binding on all Participants, Designated Beneficiaries or
persons claiming under the Plan.

 

ARTICLE IX

 

AMENDMENT, TERMINATION & REORGANIZATION

 

9.1          Amendment.  The Bank by action of its Board of Directors or duly
authorized committee thereof, in accordance with its by-laws, reserves the right
to amend the Plan, by resolution of the Bank, to the extent permitted under the
Code and ERISA.  However, no amendment to the Plan shall be effective to the
extent that it has the effect of decreasing a Participant’s (or Designated
Beneficiary’s) accrued benefit prior to the date of the amendment.

 

9.2          Amendment Required By Law.  Notwithstanding Section 9.1, the Plan
may be amended at any time, if in the opinion of the Bank, such amendment is
necessary to ensure the Plan is treated as a nonqualified plan of deferred
compensation under the Code and ERISA, or to bring it into conformance with
Treasury or SEC Regulations or requirements for such plans.  This includes the
right to amend the Plan, so that any trust, if applicable, created in
conjunction with the Plan, will be treated as a grantor trust under Sections 671
through 679 of the Code, and to otherwise conform the Plan provisions and such
trust, if applicable, to the requirements of any applicable law.

 

9.3          Termination.  The Bank intends to continue the Plan indefinitely. 
However, the Bank by action of its Board of Directors or a duly authorized
committee thereof, in accordance with its by-laws, reserves the right to
terminate the Plan at any time.  However, no such termination shall deprive any
participant or Designated Beneficiary of a right accrued under the Plan prior to
the date of termination.

 

9.4          Consolidation/Merger.  The Employer shall not enter into any
consolidation or merger without the guarantee and assurance of the successor or
surviving company or companies to the obligations contained under the Plan. 
Should such consolidation or merger occur, the term “Employer” as defined and
used in the Plan shall refer to the successor or surviving company.  Should the
consolidation or merger during a Plan Year constitute a Change in Control as
defined in the Plan, a Participant or Designated Beneficiary shall receive
distribution of his Account as provided in Article VII.

 

17

--------------------------------------------------------------------------------


 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1        Applicable Law.  Except insofar as the law has been superseded by
Federal law, South Carolina law shall govern the construction, validity and
administration of the Plan.  The parties to the Plan intend that the Plan shall
be a nonqualified unfunded plan of deferred compensation without plan assets and
any ambiguities in its construction shall be resolved in favor of an
interpretation which will effect this intention.

 

10.2        Benefits Not Transferable or Assignable.

 

(a)           Benefits under the Plan shall not be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge such benefits shall be void, nor shall any such benefits be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to them.  However, a Participant may name a recipient for
any benefits payable or which would become payable to a Participant upon his
death.  Also, if necessary to comply with a domestic relations order as defined
in Section 414(p)(1)(B) of the Code, pursuant to which a court has determined
that a spouse or former spouse of a Participant has an interest in the
Participant’s Account, the Committee shall have the right to immediately
distribute the spouse’s or former spouse’s interest in the Participant’s Account
to such spouse or former spouse.  In addition, the following actions shall not
be treated or construed as an assignment or alienation: (a) Plan Contribution or
distribution tax withholding; (b) recovery of distribution overpayments to a
Participant or Designated Beneficiary; (c) direct deposit of a distribution to a
Participant’s or Designated Beneficiary’s banking institution account; or
(d) transfer of Participant rights from one Plan to another Plan, if applicable.

 

(b)           The Employer may bring an action for a declaratory judgment if a
Participant’s, Designated Beneficiary’s or any beneficiary’s benefits hereunder
are attached by an order from any court.  The Employer may seek such declaratory
judgment in any court of competent jurisdiction to:

 

(i)            determine the proper recipient or recipients of the benefits to
be paid under the Plan;

 

(ii)           protect the operation and consequences of the Plan for the
Employer and all Participants; and

 

(iii)          request any other equitable relief the Employer in its sole and
exclusive judgment may feel appropriate.

 

Benefits which may become payable during the pendency of such an action shall,
at the sole discretion of the Employer, either be:

 

(i)            paid into the court as they become payable or

 

18

--------------------------------------------------------------------------------


 

(ii)           held in the Participant’s or Designated Beneficiary’s Account
subject to the court’s final distribution order.

 

10.3        Not an Employment Contract.  The Plan is not and shall not be deemed
to constitute a contract between the Employer and any Employee, or to be a
consideration for, or an inducement to, or a condition of, the employment of any
Employee.  Nothing contained in the Plan shall give or be deemed to give an
Employee the right to remain in the employment of the Employer or to interfere
with the right to be retained in the employ of the Employer, any legal or
equitable right against the Employer, or to interfere with the right of the
Employer to discharge any Employee at any time.  It is expressly understood by
the parties hereto that the Plan relates to the payment of deferred compensation
for the Employee’s services, generally payable after separation from employment
with the Employer, and is not intended to be an employment contract.

 

10.4        Notices.

 

(a)           Any notices required or permitted hereunder shall be in writing
and shall be deemed to be sufficiently given at the time when delivered
personally or when mailed by certified or registered first class mail, postage
prepaid, addressed to either party hereto as follows:

 

If to the Employer:

 

SCBT, N.A.

Attn: Benefits Manager

P.O. Box 1030

Columbia, SC 29202

 

If to the Participant:

 

At his last known address, as indicated by the records of the Employer; or to
such changed address as such parties may have fixed by notice.  However, any
notice of change of address shall be effective only upon receipt.

 

(b)           Any communication, benefit payment, statement or notice addressed
to a Participant or Designated Beneficiary at the last post office address as
shown on the Employer’s records shall be binding on the Participant or
Designated Beneficiary for all purposes of the Plan.  The Employer shall not be
obligated to search for any Participant or Designated Beneficiary beyond sending
a registered letter to such last known address.

 

10.5        Severability.  If any provision or provisions of the Plan shall for
any reason be invalid or unenforceable, the remaining provisions of the Plan
shall be carried into effect, unless the effect thereof would be to materially
alter or defeat the purposes of the Plan.  All terms of the plan and all
discretion granted hereunder shall be uniformly and consistently applied to all
the Employees, Participants and Designated Beneficiaries.

 

19

--------------------------------------------------------------------------------


 

10.6        Participant is General Creditor with No Rights to Assets.

 

(a)           The payments to the Participant or his Designated Beneficiary or
any other beneficiary hereunder shall be made from assets which shall continue,
for all purposes, to be a part of the general, unrestricted assets of the
Employer, and no person shall have any interest in any such assets by virtue of
the provisions of the Plan.  The Employer’s obligation hereunder shall be an
unfunded and unsecured promise to pay money in the future.  To the extent that
any person acquires a right to receive payments from the Employer under the
provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Employer; no such person shall have nor
acquire any legal or equitable right, or claim in or to any property or assets
of the Employer.  The Employer shall not be obligated under any circumstances to
fund obligations under the Plan.

 

(b)           The Employer at its sole discretion and exclusive option, may
acquire and/or set-aside assets or funds, in a trust or otherwise, to support
its financial obligations under the Plan.  No such trust established for this
purpose shall be established in or transferred to a location that would cause it
to be deemed to be an “offshore trust” for purposes of Section 409A(b)(1) of the
I.R.C.  No such acquisition or set-aside shall impair or derogate the Employer’s
direct obligation to a Participant or Designated Beneficiary under the Plan.
However, no Participant or Designated Beneficiary shall be entitled to receive
duplicate payments of any Accounts provided under the Plan because of the
existence of such assets or funds.

 

(c)           In the event that, in its discretion, the Employer purchases an
asset(s) or insurance policy or policies insuring the life of the Participant to
allow the Employer to recover the cost of providing benefits, in whole or in
part hereunder, neither the Participant, Designated Beneficiary nor any other
beneficiary shall have any rights whatsoever therein in such assets or in the
proceeds therefrom.  The Employer shall be the sole owner and beneficiary of any
such assets or insurance policy and shall possess and may exercise all incidents
of ownership therein.  No such asset or policy, policies or other property shall
be held in any trust for the Participant or any other person nor as collateral
security for any obligation of the Employer hereunder.  Nor shall any
Participant’s participation in the acquisition of such assets or policy or
policies be a representation to the Participant, Designated Beneficiary or any
other beneficiary of any beneficial interest or ownership in such assets, policy
or policies.  A Participant may be required to submit to medical examinations,
supply such information and to execute such documents as may be required by an
insurance carrier or carriers (to whom the Employer may apply from time to time)
as a precondition to participate in the Plan.

 

10.7        No Trust Relationship Created.  Nothing contained in the Plan shall
be deemed to create a trust of any kind or create any fiduciary relationship
between the Employer and the Participant, Designated Beneficiary, other
beneficiaries of the Participant, or any other person claiming though the
Participant.  Funds allocated hereunder shall continue for all purposes to be
part of the general assets and funds of the Employer and no person other than
the Employer shall, by virtue of the provisions of the Plan, have any beneficial
interest in such assets and funds.  The creation of a grantor trust (so called
“Rabbi Trust”) under the Code (owned by and for the benefit of the Employer) to
hold such assets or funds for the administrative convenience of the Employer
shall not give nor be a representation to a Participant, Designated Beneficiary,
or any other person, of a property or beneficial ownership interest in such
trust assets or funds even though

 

20

--------------------------------------------------------------------------------


 

the incidental advantages or benefits of the trust to Plan Participants may be
communicated to them.

 

10.8        Limitations on Liability of the Employer.  Neither the establishment
of the Plan nor any modification hereof nor the creation of any Account under
the Plan nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or any other person any legal or equitable right
against the Employer or any director, officer or Employee thereof except as
provided by law or by any Plan provision.

 

10.9        Agreement Between Employer and Participant Only.  The Plan is solely
between the Employer and Participant.  The Participant, Designated Beneficiary,
estate or any other person claiming through the Participant, shall only have
recourse against the Employer for enforcement of the Plan.  The Plan shall be
binding upon and inure to the benefit of the Employer and its successors and
assigns, and the Participant, successors, heirs, executors, administrators and
beneficiaries.

 

10.10      Independence of Benefits.  The benefits payable under the Plan are
for services already rendered and shall be independent of, and in addition to,
any other benefits or compensation, whether by salary, bonus, fees or otherwise,
payable to the Participant under any compensation and/or benefit arrangements or
plans, incentive cash compensations and stock plans and other retirement or
welfare benefit plans, that now exist or may hereafter exist from time to time.

 

10.11      Unclaimed Property

 

(a)           Except as may be required by law, if the Employer gives notice to
a Participant of an entitlement to benefits under the Plan, and the Participant
fails to claim such benefit within three (3) calendar years of such notice, the
Employer may deem the benefit to be a forfeiture. However, the Employer shall
pay the benefit, unadjusted for gains or losses from the date of such
forfeiture, to a Participant who subsequently makes proper claim for the
benefit.

 

(b)           The Employer shall not be liable to any person for payment
pursuant to applicable state unclaimed property laws.

 

10.12      Required Tax Withholding and Reporting.  The Employer shall withhold
and report Federal, state and local income and payroll tax amounts on all
Contributions to and distributions and withdrawals from a Participant’s Account
as may be required by law from time to time.

 

 

SCBT, N.A.

 

 

 

 

 

By:

Richard C. Mathis

 

Title:

Treasurer

 

 

 

 

By:

Leslie Dunn

 

Title:

HR Manager

 

21

--------------------------------------------------------------------------------


 

Exhibit A

 

Claims Procedure

 

Claims and Review Procedure

 

(a)           General.  Because this Plan is established as a “top-hat plan”
within the meaning of DOL Reg. §2520.104-23, the following claims procedure
under DOL Reg. §2560.503-1 applies. For purposes of the Plan’s claims procedure
under this Plan Section 8.8, the “Administrator” has the meaning provided in
Plan Section 8.3.

 

The Committee under this Plan Section 8.8 will provide a separate written
document to affected Participants and Beneficiaries which explains the Plan’s
claims procedure.

 

A Participant or Beneficiary shall file with the Committee a written claim for
benefits, subject to the administrative procedures established by the
Committee.  Additionally, if any Participant or Beneficiary believes he is being
improperly denied any rights under the Plan, such Participant or Beneficiary may
file a claim in writing with the Committee.  However, the Committee will cause
the Plan to pay only such benefits or provide such rights to the Participant or
Beneficiary as the Committee in its discretion determines a Participant or
Beneficiary is entitled to receive.

 

If the Participant or Beneficiary disputes the Committee’s determination
regarding the Participant’s or Beneficiary’s Plan benefit, the Participant or
Beneficiary may appeal such decision under the procedures outlined in the
remainder of this Plan Section 8.8.

 

(b)           Claims Procedure.    If any such claim with respect to benefits or
rights is wholly or partially denied, the Committee shall notify such
Participant or Beneficiary of its decision in writing.  Such notification shall
be written in a manner calculated to be understood by such Participant or
Beneficiary and shall contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for the Participant to perfect such claim and
an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the Participant wishes to submit
a request for review.  Such notification shall be given within 90 days after the
claim is received by the Committee (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such Participant or Beneficiary
within the initial 90 day period).  If such notification is not given within
such period, the claim shall be considered denied as of the last day of such
period and such Participant or Beneficiary may request a review of his claim.

 

(c)           Review Procedure.  Within 60 days after the date on which a
Participant or Beneficiary receives a written notice of a denied claim (or, if
applicable, within 60 days after the date on which such denial is considered to
have occurred) such Participant (or his duly authorized representative) may
(i) file a written request with the Committee for a review of his denied claim
and of pertinent documents, and (ii) submit written issues and comments to the
Committee.  The Committee shall notify such Participant or Beneficiary of its
decision in writing.  Such notification shall be written in a manner calculated
to be understood by such Participant or

 

22

--------------------------------------------------------------------------------


 

Beneficiary and shall contain specific reasons for the decision as well as
specific references to pertinent Plan provisions.  The decision on review shall
be made within 60 days after the request for review is received by the Committee
(or within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Committee to hold a hearing,
and if written notice of such extension and circumstances is given to such
person within the initial 60-day period).  If the decision on review is not made
within such period, the claim shall be considered denied.

 

(d)           Final Determination.  If the Committee makes a final written
determination denying a Participant’s or Beneficiary’s claim, the Participant or
Beneficiary must file any court action with respect to the denied claim within
180 days following the date of the Committee’s final determination.

 

23

--------------------------------------------------------------------------------